Case 3:20-cv-00888-HEH-EWH Document 10 Filed 04/07/21 Page 1 of 2 PagelD# 41

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

DARRICK M. ALEXANDER, )

Petitioner,
v. 5 Civil Action No. 3:20CV888—HEH
ALISA A. GREGORY, 5

Respondent. ,

MEMORANDUM OPINION
(Dismissing Without Prejudice § 2254 Petition)

Petitioner, a Virginia inmate proceeding pro se, filed a 28 U.S.C. § 2254 petition
(“§ 2254 Petition,” ECF No. 3). Before a state prisoner can bring a § 2254 petition in
federal district court, the prisoner must first have “exhausted the remedies available in the
courts of the State.” 28 U.S.C. § 2254(b)(1)(A). Exhaustion is accomplished by
presenting the claims to the Supreme Court of Virginia for review either on direct appeal
or by a state habeas proceeding. Petitioner’s § 2254 Petition fails to indicate that he has
presented his claims to the Supreme Court of Virginia by direct appeal or in a state
habeas proceeding. Accordingly, by Memorandum Order entered on March 10, 2021, the
Court directed Petitioner, within eleven (11) days of date of entry thereof, to show cause
why the Court should not dismiss his § 2254 Petition for lack of exhaustion. The Court
also explained that the failure to do so would result in the dismissal of the § 2254 Petition
without prejudice to re-file after Petitioner has exhausted his state court remedies for all

of his claims.
Case 3:20-cv-00888-HEH-EWH Document 10 Filed 04/07/21 Page 2 of 2 PagelD# 42

More than eleven (11) days have elapsed, and Petitioner has not filed a response to the
March 10, 2021 Memorandum Order. Accordingly, the action will be dismissed without
prejudice.

An appropriate Order shall accompany this Memorandum Opinion.

Ani /s/

HENRY E. HUDSON
Date: April 1 2021 SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia

to
